            Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 1 of 15




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: 516-203-7600
Fax: 516-282-7878
Attorneys for Plaintiff
Our File No.: 120620

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 Amar Nagi, individually and on behalf of all
 others similiarly situated,                             Case No:

                          Plaintiff,                     CLASS ACTION COMPLAINT

                          v.
                                                         JURY TRIAL DEMANDED
 Northstar Location Services, LLC,

                        Defendant.


       Amar Nagi individually and on behalf of all others similiarly situated ( “Plaintiff”), by and
through the undersigned counsel, complains, states and alleges against Northstar Location
Services, LLC (“Defendant”), as follows:
                                        INTRODUCTION
       1.      This is an action for damages brought by an individual consumer for Defendant’s
violations the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) which
prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).     The Court has supplemental jurisdiction exists over the any state law
claims pursuant to 28 U.S.C. §1367.
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
            Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 2 of 15




       4.      At all relevant times, Defendant conducted business within the State of New York.
                                            PARTIES
       5.      Plaintiff Amar Nagi is an individual who is a citizen of the State of New York
residing in Richmond County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Northstar Location Services, LLC, is a New
York Limited Liability Company with a principal place of business in Erie County, New York.

                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA in 1977 upon finding “abundant evidence of the use
of abusive, deceptive, and unfair debt collection practices by many debt collectors.” And that debt
collection abuse by third party debt collectors was a widespread and serious national problem. See
S. Rep. No. 95-382, at 2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     At that time, Congress was concerned that “abusive debt collection practices
contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and
to invasions of individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
inadequate to protect consumers,” and that “the effective collection of debts” does not require
“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).
       11.     Congress explained that the purpose of the Act was not only to eliminate abusive
debt collection practices, but also to “insure that those debt collectors who refrain from using
abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).
       12.     After determining that the existing consumer protection laws were inadequate, id.
§ 1692(b), Congress gave consumers a private cause of action against debt collectors who fail to
comply with the Act. Id. § 1692k.
       13.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       14.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely



                                                 2
            Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 3 of 15




themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
          15.   As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
          16.   Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
          17.   If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
          18.   The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.

                                  FACTUAL ALLEGATIONS
          19.   Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          20.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          21.   The principal purpose of Defendant's business is the collection of such debts.



                                                  3
           Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 4 of 15




        22.     Defendant uses the mails in its debt collection business.
        23.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
        24.     Defendant alleges Plaintiff owes a debt (the “alleged Debt”).
        25.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
        26.     The alleged Debt does not arise from any business enterprise of Plaintiff.
        27.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        28.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        29.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        30.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff in writing,
including by letter dated October 7, 2020 (the “Letter”). (A true and accurate copy of the Letter is
annexed hereto as “Exhibit 1”).
        32.     The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
        33.     The Letter conveyed information regarding the alleged Debt.
        34.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        35.     The Letter was received and read by Plaintiff.
        36.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
        37.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        38.     Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.


                                                  4
             Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 5 of 15




        39.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        40.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        41.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        42.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
        43.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
        44.        As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        45.        As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
        46.        Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.
                                             FIRST COUNT

        47.        Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        48.        15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        49.        As relevant here, 15 U.S.C. § 1692g(a)(3) provides that the written notice must
contain a statement that unless the consumer, within thirty days after receipt of the notice, disputes
the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt
collector.




                                                     5
           Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 6 of 15




       50.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to
the consumer by the debt collector.
       51.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
       52.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer, the consumer must dispute the debt in writing.
       53.     In order to be entitled to obtain the name and address of the original creditor, if
different from the current creditor, the consumer must request such in writing.
       54.     A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g
required disclosures, but also to convey such clearly.
       55.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
       56.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
       57.     15 U.S.C. § 1692g(b) provides that collection activities and communication during
the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer's
right to dispute the debt or request the name and address of the original creditor.
       58.     A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
       59.     The Letter contains multiple addresses for Defendant.
       60.     The Letter is visually confusing, as it is not formatted as a traditional letter.
       61.     The Letter is visually confusing to the extent that the top-third of the Letter is
crowded with three addresses.




                                                  6
           Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 7 of 15




        62.     The Letter fails to clearly advise the consumer to which of the addresses written
disputes are to be sent.
        63.     The first address, located in the top left corner of the Letter, is: 4285 Genesee Street,
Cheektowaga, NY 14225-1943 (the “Cheektowaga Address”).
        64.     Defendant’s name or logo does not appear in connection with the Cheektowaga
Address, but is designated as being for “Return Service”.
        65.     The second address, located near the top right corner of the Letter, is: P.O. Box 49
Bowmansville, NY 14026-0049 (the “Bowmansville Address”).
        66.     The Letter lists the Bowmansville Address directly under “ATTN: Financial
Services Department.”
        67.     The Letter states “[u]nless you notify this office within 30 days..” but fails to
indicate which Address is intended to be the “office” address.
        68.     The third address, located to the left of the Bowmansville Address on the Letter, is
plaintiff’s address.
        69.     The inclusion of multiple addresses makes the letter visually confusing.
        70.     The multiple addresses would confuse the Lease Sophisticated Consumer as to
which address to use to send written disputes to.
        71.     The Cheektowaga Address in the upper left corner of the letter contains no
description other than “Return Service Requested.”
        72.     The Bowmansville Address is designated as being for payments.
        73.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer pursuant to 15 U.S.C. § 1692g(a)(4), the consumer must dispute the debt in
writing.
        74.     The Letter fails to instruct the consumer to which of the multiple addresses provided
written disputes must be sent.
        75.     The multiple addresses “overshadow” Plaintiffs’ rights to dispute the debt, receive
verification of it, or request the name of the original creditor.
        76.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her written dispute.
        77.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her written dispute.


                                                   7
           Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 8 of 15




        78.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all.
        79.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all because she would be frightened of
calling the collection agency where highly trained and aggressive debt collectors answer calls.
        80.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the debt.
        81.     In order to be entitled to obtain the name and address of the original creditor
pursuant to 15 U.S.C. § 1692g(a)(5), the consumer must request such in writing.
        82.     The Letter fails to instruct the consumer to which of the multiple addresses provided
requests for the name of the original creditor must be sent.
        83.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her request for the name of the
original creditor.
        84.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her request for the name of the
original creditor.
        85.     Without clear direction as to where to mail her request for the name of the original
creditor, the least sophisticated consumer would likely not request this information at all.
        86.     Without clear direction as to where to mail her request for the name of the original
creditor, the least sophisticated consumer would likely not request this information at all because
she would be frightened of calling the collection agency where highly trained and aggressive debt
collectors answer calls.
        87.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request for the name of the original creditor.
        88.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer confused as to her rights.
        89.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer uncertain as to her rights.
        90.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow the
disclosure of the consumer's right to dispute the debt provided by 15 U.S.C. § 1692g(a)(3).


                                                  8
           Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 9 of 15




         91.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow the
disclosure of the consumer's right to receive verification of the debt or a copy of a judgment against
the consumer provided by 15 U.S.C. § 1692g(a)(4).
         92.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow the
disclosure of the consumer's right to request the name and address of the original creditor provided
by 15 U.S.C. § 1692g(a)(5).
         93.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are inconsistent
with the disclosure of the consumer's right to dispute the alleged Debt provided by 15 U.S.C. §
1692g(a)(3).
         94.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are inconsistent
with the disclosure of the consumer's right to receive verification of the debt or a copy of a
judgment against the consumer provided by 15 U.S.C. § 1692g(a)(4).
         95.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are inconsistent
with the disclosure of the consumer's right to request the name and address of the original creditor
provided by 15 U.S.C. § 1692g(a)(5).
         96.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         97.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         98.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         99.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         100.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         101.    The least sophisticated consumer could read the Letter and be reasonably confused
as to which of the multiple addresses provided she must send her written dispute.
         102.    The least sophisticated consumer could read the Letter and be uncertain as to which
of the multiple addresses provided she must send her written dispute.


                                                   9
            Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 10 of 15




           103. The least sophisticated consumer could reasonably interpret the Letter to mean that
she could send her written dispute to any of the multiple addresses provided.
        104.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, it is open to more than one reasonable interpretation concerning where the consumer
must send her written dispute, at least one of which is inaccurate.
        105.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her written
dispute.
        106.     Because the Letter is open to more than one reasonable interpretation in this regard,
it violates 15 U.S.C. §§ 1692e and 1692e(10).
        107.     The least sophisticated consumer could read the Letter and be reasonably confused
as to which of the multiple addresses provided she must send her request for the name and address
of the original creditor.
        108.     The least sophisticated consumer could read the Letter and be uncertain as to which
of the multiple addresses provided she must send her request for the name and address of the
original creditor.
           109. The least sophisticated consumer could reasonably interpret the Letter to mean that
she could send her request for the name and address of the original creditor to any of the multiple
addresses provided.
        110.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, is open to more than one reasonable interpretation concerning where the consumer must
send her send her request for the name and address of the original creditor.
        111.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her request for
the name and address of the original creditor.
        112.     Because the Letter is open to more than one reasonable interpretation in this regard,
it violates 15 U.S.C. §§ 1692e and 1692e(10).
        113.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e
and 1692e(10) and is liable to Plaintiff therefor.
                                         SECOND COUNT
        114.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.


                                                  10
             Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 11 of 15




        115.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        116.     As relevant here, 15 U.S.C. § 1692g(a)(3) provides that the written notice must
contain a statement that unless the consumer, within thirty days after receipt of the notice, disputes
the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt
collector.
        117.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
        118.     15 U.S.C. § 1692g(b) provides that collection activities and communication during
the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer's
right to dispute the debt or request the name and address of the original creditor.
        119.     The Letter’s request for payment overshadows plaintiff’s right to dispute the debt
by failing to clearly convey how to dispute the debt.
        120.     The presence of multiple addresses renders the Letter confusing and overshadows
the validation notice required by § 1692g.
        121.     Because the least sophisticated consumer would understand that disputes or
requests for information should not be mailed to the “Financial Services Department,” the then
failure to include clear instructions as to where to send written disputes to renders the Letter
violative of the FDCPA.
        122.     The least sophisticated consumer would be unsure how to exercise his rights under
§ 1692g(b).
        123.     The least sophisticated consumer would be confused how to exercise his rights
under § 1692g(b).
        124.     The inclusion of multiple addresses renders the Letter misleading as it is unclear
which address a consumer should contact.
        125.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, is open to more than one reasonable interpretation concerning where the consumer must
send her send her request for the name and address of the original creditor.


                                                 11
          Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 12 of 15




       126.      As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her request for
the name and address of the original creditor.
       127.      Because the Letter is open to more than one reasonable interpretation in this regard,
it violates 15 U.S.C. §§ 1692e and 1692e(10).


       128.      For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e
and 1692e(10) and is liable to Plaintiff therefor.
                                      CLASS ALLEGATIONS

       129.      Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure (hereinafter
“FRCP”) Rule 23, individually and on behalf of the following consumer classes (the “Class”)
consisting of:
                 a. All consumers who have an address the State of New York.
                 b. who were sent a collection letter from the Defendant
                 c. attempting to collect a consumer debt
                 d. which contains multiple addresses and fails to indicate which of the addresses
                    should be used to send written disputes to.
                 e. which letter was sent on or after a date one year prior to the filing of this
                    action and on or before a date 21 days after the filing of this action.

       130.      The identities of all class members are readily ascertainable from the records of
Defendants and those companies and entities on whose behalf they attempt to collect and/or have
purchased debts.
       131.      Excluded from the Plaintiff Classes are the Defendants and all officers, members,
partners, managers, directors, and employees of the Defendants and their respective immediate
families, and legal counsel for all parties to this action and all members of their immediate families.
       132.      There are questions of law and fact common to the Plaintiff Classes, which common
issues predominate over any issues involving only individual class members. The principal issue
is whether the Defendants' written communications to consumers, in the forms attached as Exhibit
1, violates the FDCPA for the reasons set forth herein.
       133.      The Plaintiffs' claims are typical of the class members, as all are based upon the


                                                   12
          Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 13 of 15




same facts and legal theories.
       134.    The Plaintiffs will fairly and adequately protect the interests of the Plaintiff Classes
defined in this complaint.
       135.    The Plaintiffs have retained counsel with experience in handling consumer
lawsuits, complex legal issues, and class actions, and neither the Plaintiffs nor their attorneys have
any interests, which might cause them not to vigorously pursue this action.
       136.    This action has been brought, and may properly be maintained, as a class action
pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a
well-defined community interest in the litigation:
       a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege, that the
           Plaintiff Classes defined above are so numerous that joinder of all members would be
           impractical.
       b. Common Questions Predominate: Common questions of law and fact exist as to all
           members of the Plaintiff Classes and those questions predominate over any questions
           or issues involving only individual class members. The principal issue is whether the
           Defendants' written communications to consumers, in the forms attached as Exhibit 1,
           violates the FDCPA.
       c. Typicality: The Plaintiffs' claims are typical of the claims of the class members. The
           Plaintiffs and all members of the Plaintiff Classes have claims arising out of the
           Defendants' common uniform course of conduct complained of herein.
       d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the class
           members insofar as Plaintiffs have no interests that are averse to the absent class
           members. The Plaintiffs are committed to vigorously litigating this matter. Plaintiffs
           have also retained counsel experienced in handling consumer lawsuits, complex legal
           issues, and class actions. Neither the Plaintiffs nor their counsel have any interests
           which might cause them not to vigorously pursue the instant class action lawsuit.
       e. Superiority: A class action is superior to the other available means for the fair and
           efficient adjudication of this controversy because individual joinder of all members
           would be impracticable. Class action treatment will permit a large number of similarly
           situated persons to prosecute their common claims in a single forum efficiently and
           without unnecessary duplication of effort and expense that individual actions would


                                                 13
          Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 14 of 15




           engender.
       137.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
is also appropriate in that the questions of law and fact common to members of the Plaintiff Classes
predominate over any questions affecting an individual member, and a class action is superior to
other available methods for the fair and efficient adjudication of the controversy.
       138.    Depending on the outcome of further investigation and discovery, Plaintiffs may,
at the time of class certification motion, seek to certify a class(es) only as to particular issues
pursuant to Fed. R. Civ. P. 23(c)(4).
       139.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
       140.    The management of the class is not extraordinarily difficult, and the factual and
legal issues raised by this action will not require extended contact with the members of the Class,
because Defendant's conduct was perpetrated on all members of the Class and will be established
by common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.
                                         JURY DEMAND
       141.    Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

               a. Certifying this action as a class action; and
               b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as Class
                   Counsel;
               c. Finding Defendant's actions violate the FDCPA; and
               d. Awarding Plaintiff statutory damages in the amount of $1,000.00 as provided
                   under 15 U.S.C. § 1692k(a)(2)(A); and
               e. Awarding Plaintiff's the costs of this action and reasonable attorneys' fees as
                   provided under 15 U.S.C. § 1692k(a)(3); and


                                                  14
        Case 7:21-cv-05090-CS Document 1 Filed 06/09/21 Page 15 of 15




            f. Awarding Plaintiff such other and further relief that the Court determines is just
               and proper.

DATED: June 8, 2021


                                          BARSHAY SANDERS, PLLC

                                          By: /s Kara S. McCabe
                                          Kara S. McCabe, Esq.
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Email: kmccabe@barshaysanders.com
                                          Tel: (516) 203-7600
                                          Fax: (516) 282-7878
                                          Attorneys for Plaintiff
                                          Our File No.: 120620




                                             15
